        Case 5:18-cv-01983-LCB Document 154 Filed 03/25/21 Page 1 of 6                      FILED
                                                                                   2021 Mar-25 AM 09:49
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION


 NUCLEAR DEVELOPMENT LLC,                 )
                                          )
        Plaintiff,                        )
                                          )
 v.                                       )       Case No.: 5:18-CV-01983-LCB
                                          )
 TENNESSEE VALLEY                         )                  OPPOSED
 AUTHORITY,                               )
                                          )
        Defendant.                        )


      DEFENDANT’S MOTION TO DISQUALIFY LARRY BLUST FROM
       PARTICIPATION AT TRIAL AS ATTORNEY FOR PLAINTIFF

       Defendant Tennessee Valley Authority (“TVA”) moves to disqualify Larry

Blust from participating as counsel for Nuclear Development LLC (“ND”) at the

trial of this case. In support of this motion, TVA offers the following grounds:

       1.     Mr. Blust is counsel of record for ND in this case. But Mr. Blust also

is an officer of ND and is listed on both parties’ witness lists as a witness that both

parties “expect to call” as a “live witness.” See Docs. 109 & 112.

       2.     On December 10, 2018, the Court ordered that Mr. Blust could appear

before the Northern District of Alabama pro hac vice. Doc. 10. In Mr. Blust’s

Motion for Admission Pro Hac Vice, he “agree[d] to comport himself in accordance

with the Code of Professional Responsibility of the United States District Court for

the Northern District of Alabama, in his practice before this Honorable Court. ” Doc.
          Case 5:18-cv-01983-LCB Document 154 Filed 03/25/21 Page 2 of 6




8. And under Rule 83.1 of the Northern District of Alabama Local Rules, “[e]ach

attorney who is admitted to the bar of this court or who appears in this court” pro

hac vice “is required to be familiar with, and shall be governed by, the Local Rules

of this court; and, to the extent not inconsistent with the preceding, the Alabama

Rules of Professional Conduct adopted by the Alabama Supreme Court; and, to

the extent not inconsistent with the preceding, the American Bar Association Model

Rules of Professional Conduct, except Rule 3.8(f) thereof.” L.R. 83.1(f) (emphasis

added).

      3.      The Alabama Rules of Professional Conduct are clear: “A lawyer shall

not act as advocate at a trial in which the lawyer is likely to be a necessary witness,

except where: (1) the testimony relates to an uncontested issue; (2) the testimony

relates to the nature and value of legal services rendered in the case; or (3)

disqualification of the lawyer would work substantial hardship on the client.” Ala.

R. Pro. Conduct 3.7(a). As the Alabama Bar put it, Rule 3.7 “continues the

traditional and well established proposition that a lawyer who represents a client in

a litigated matter may not also appear in that matter as a witness.” Ala. Bar Advisory

Op. 1991-19 (April 17, 1991). Accordingly, when a lawyer is a necessary witness,

he “must withdraw as counsel at the trial unless [his] testimony relates to an

uncontested issue or withdrawal would cause a substantial hardship on [his] client.”

Id.


                                          2
        Case 5:18-cv-01983-LCB Document 154 Filed 03/25/21 Page 3 of 6




       4.     Mr. Blust will certainly be a necessary witness—indeed, both parties

have indicated that they expect to call Mr. Blust as a witness live at trial, Docs. 109

& 112, which should come as no surprise based on Mr. Blust’s involvement in the

underlying matter as ND’s General Counsel.

       5.     Moreover, the limited exceptions to Rule 3.7 do not apply here. First,

Mr. Blust’s testimony relates to contested issues of fact. For example, he likely will

testify about discussions with TVA concerning the legality of closing prior to

transfer of the construction permits in the weeks preceding the November 30, 2018

closing. See, e.g., Doc. 86 at ¶¶ 73–75. Second, Mr. Blust’s testimony is unrelated

to “the nature and value of legal services rendered in the case.” Ala. R. Pro. Conduct

3.7(a)(2). Third, Mr. Blust’s disqualification from participation at trial will not

create a hardship for ND. ND also is represented by Caine O’Rear—who has taken

each of ND’s depositions and argued on behalf of ND at the motion to dismiss and

motion for summary judgment hearings—as well as Shane Black. See, e.g., United

States v. Hastie, No. CR 14-00291-CG-N, 2015 WL 13310083, at *6 & n.8 (S.D.

Ala. Mar. 30, 2015) (ruling that lawyer-witness was disqualified from participating

as an advocate at the trial, while noting that the defendant “ha[d] three counsel of

record and w[ould] continue to be represented at all stages of th[e] action by two

other counsel of her choice”). As a result, Mr. Blust cannot remain counsel for ND

at the trial of this case.


                                          3
        Case 5:18-cv-01983-LCB Document 154 Filed 03/25/21 Page 4 of 6




      6.     TVA has raised repeatedly this issue with counsel for ND since the

earliest stages of the case, but ND continues to insist that Mr. Blust will be present

in the courtroom at trial and will not withdraw as a lawyer for ND. When Mr. Blust

questioned why he was subject to Alabama’s rules on this point, counsel for TVA

urged Mr. Blust to call the Alabama State Bar to discuss his ethical responsibilities

in this situation. In addition, when TVA’s counsel asked Mr. O’Rear on March 23,

2021, what was ND’s basis for opposing disqualification, Mr. O’Rear declined to

answer, stating that he would explain it in ND’s opposition to TVA’s motion.

      7.     Because Mr. Blust has not voluntarily withdrawn from the case, the

Court should disqualify him from participating as counsel for ND at trial.

      WHEREFORE, PREMISES CONSIDERED, TVA requests that this Court

disqualify Mr. Blust from acting as counsel for ND at the trial of this case.

      Respectfully submitted this 25th day of March, 2021.


                                       s/ Matthew H. Lembke
                                       Attorney for Defendant

                                       OF COUNSEL:

                                       Matthew H. Lembke
                                       Riley McDaniel
                                       BRADLEY ARANT BOULT CUMMINGS LLP
                                       1819 Fifth Avenue North
                                       Birmingham, Alabama 35203-2119
                                       Telephone: (205) 521-8000
                                       Facsimile: (205) 521-8800
                                       mlembke@bradley.com
                                          4
Case 5:18-cv-01983-LCB Document 154 Filed 03/25/21 Page 5 of 6




                            rmcdaniel@bradley.com

                            David D. Ayliffe
                            Ibrahim M. Berro
                            Jill McCook
                            Office of the General Counsel
                            TENNESSEE VALLEY AUTHORITY
                            400 West Summit Hill Drive, WT6
                            Knoxville, Tennessee 37902
                            Telephone: (865) 632-3052
                            ddayliffe@tva.gov
                            jemccook@tva.gov
                            imberro@tva.gov




                              5
       Case 5:18-cv-01983-LCB Document 154 Filed 03/25/21 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I hereby certify that on March 25, 2021, a true and correct copy of the
foregoing was filed electronically with the Clerk of Court using the CM/ECF system,
which will send electronic notification of such filing to all counsel of record:

                               Caine O’Rear, III
                               HAND ARENDALL HARRISON SALE, LLC
                               Post Office Box 123
                               Mobile, Alabama 36601
                               corear@handarendall.com

                               Edward Shane Black
                               HAND ARENDALL LLC
                               102 South Jefferson Street
                               Athens, Alabama 35611
                               sblack@handarendall.com

                               Larry David Blust
                               HUGHES SOCOL PIERS RESNICK DYM, LTD.
                               70 West Madison Street, Suite 4000
                               Chicago, Illinois 60602
                               lblust@hsplegal.com


                                            s/ Matthew H. Lembke
                                              OF COUNSEL




                                        6
